Opinion by
Hoffman, J.,
After thirty-four years of marriage, the appellant-husband commenced this action in divorce a.v.m. against his wife on the ground of indignities to the person. The master’s report, which recommended that the divorce be granted, was not approved by the lower court, and the husband’s complaint was dismissed. This appeal followed.
Our independent examination of the record reveals that the parties were married on November 26, 1927, and were living together in Philadelphia at the time of their separation in March of 1962. The husband *415testified that he has been discontented with his wife since 1956, because of her drinking, nagging, sarcasm, and innuendoes. We find, however, that the husband’s evidence concerning the drinking habits of his wife was vague and inconclusive. The wife denied that she drank excessively and produced several witnesses to support her claim. The other charges made by the husband reflect only petty quarrels and nagging. Such conduct does not constitute indignities to the person which warrant a decree of divorce. Boyles v. Boyles, 179 Pa. Superior Ct. 184, 189, 116 A. 2d 248, 250 (1955).
We conclude that the husband has not clearly and satisfactorily proven a course of conduct by his wife which demonstrates that the love and affection upon which the matrimonial status rests has been permanently replaced by hatred and estrangement. Matovcik v. Matovcik, 173 Pa. Superior Ct. 267, 269, 98 A. 2d 238, 240 (1953). It would be a distortion of our marriage law to permit a relationship which has endured for thirty-four years to be destroyed because of bickering and haggling over trivial matters. Therefore, we affirm the order of the lower court dismissing the husband’s complaint.
Order affirmed.